Title: To Benjamin Franklin from Thomas Mante, 22 February 1779
From: Mante, Thomas
To: Franklin, Benjamin


Sir
Fort L’Eveque 22 Feby. 1779.
When I asked for, and received your bounty, I at that time hoped and believed, that a change in my then situation would have precluded the necessity of again having recourse to your humanity: the obduracy of my antagonist, which all the efforts of M. Turgot cannot soften, still exposes me to the wretchedness of the most unjust imprisonment; because that I have not the means of addressing myself to the parliament to obtain justice. I am naturalized, but for want of between 3 and 400 l.t. to enregister my letters of naturalization, they are of no effect, and the law still considers me as a stranger, refusing me the privileges which in fact I have a right to enjoy, and which would procure me my liberty.
To M. Turgot I owe every obligation that is due from one man to another, for aleviation of unmeritted misery; from his humanity I have received frequent relief, ortherways I must have perished. In Paris I am almost an entire stranger but amongst those whom I know, I have not found that generosity was their virtue. From England I can have no aid, on account of my attachment to France, and all my resources in that country are stopped; so that in short I am like a single unconnected man in this busy world. Suffering from the most cruel disorder of the stone, perishing as it were from meere want. In this situation Sir, I once more dare to address myself to your compassion; at the same time confessing that my sole claim to your generosity is founded on the nobleness of your own disposition, which I revered long, very long before that I was reduced to the necessity of putting it to a tryal, the result of which perfectly corresponded with the ideas that I had formed of the liberator of America.
Whilst I am soliciting from you, Sir, relief to my most urgent wants, the note which I have the honour to enclose to you, has emboldened me to request of you a favour of another nature. You have seen, you have approved, the table of the principles of political ceconomy of M. Dupont; I have translated it into English, may I be permitted to dedicate it to you, if you grant me this permission, Sir, I shall not in the dedication wound your delicacy by fullsome compliments: it will consist in an endeavour to shew the happiness that America has acquired; an exhortation to its inhabitants to persevere in courting liberty, to fix her residence amongst them; to shew the present relation between the Governors and the governed of this growing Empire; and the pursuits which ought to occupy both, to secure in future an uninterruptd happiness; of which when my affairs in this country are settled I shall endeavour to become a partaker, and to render myself a useful member of a society of men whom I ever honoured, whom I left with regret, having projected to pass the remainder of my life amongst them— But Sir, as Shakespear says, “There is a divinity that shapes our actions rough hew them as we will.”
I have the honour to be with the most unfeigned respect, Sir, Your obliged obedt humble Servt.
Thomas Mante
I beg the favour of you to return M. Turgots letter.
 
Notation: Thomas Mante Fort L’Eveque 22. Feb. 79
